Exhibit 99.1 VEHICLE BUSINESS OF BEIJER ELECTRONICS INC. CARVE- OUTFINANCIAL STATEMENTS TABLE OF CONTENTS Independent Auditor's Report 1 Carve-out Balance Sheets 2-3 Carve-out Statements of Operations 4 Carve-out Statements of Changes in Parent’s Equity 5 Carve-out Statements of Cash Flows 6 Notes to carve-out financial statements 7-13 The amounts are stated in thousands of U.S. dollars ($). Independent Auditor's Report To the Board of Directors and Shareholders of Beijer Electronics Inc. We have audited the accompanying carve-out financial statements of the Vehicle Business of Beijer Electronics Inc. which are comprised of the balance sheets as ofDecember 31, 2012 and 2013, and the related statements of operations, changes in parent's equity, and cash flows for the years then ended. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors' judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the carve-out financial statements referred to above present fairly, in all material respects, the financial position of the Vehicle Business of Beijer Electronics Inc. as of December 31, 2012 and 2013, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. We draw attention to the fact that, as described in Note 1, the Vehicle Business of Beijer Electronics Inc. has not operated as a separate entity. These carve-out financial statements are, therefore, not necessarily indicative of results that would have occurred if the Vehicle Business of Beijer Electronics Inc. had been a separate stand-alone entity for the years presented or of the future results of the Vehicle Business of Beijer Electronics Inc. Our opinion has not been modified with respect to this matter. Tel Aviv, Israel July 17, 2014 /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm 1 VEHICLE BUSINESS OF BEIJER ELECTRONICS INC. CARVE- OUT BALANCE SHEETS (USD In Thousands) December31, December31, ASSETS Current assets: Accounts receivable $ $ Inventories Other accounts receivable 62 42 Total current assets Property, and equipment, net Total assets $ $ 2 VEHICLE BUSINESS OF BEIJER ELECTRONICS INC. CARVE- OUT BALANCE SHEETS (USD In Thousands) December 31, December31, LIABILITIES AND PARENT’S EQUITY Trade accounts payable $ $ Other accounts payable Total current liabilities Equity: Parent’s equity in business Total Liabilities and parent’s equity $ $ 3 VEHICLE BUSINESS OF BEIJER ELECTRONICS INC. CARVE- OUTSTATEMENTS OF OPERATIONS (USD In Thousands) Yearended December31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Income (loss) from operations ) Taxes on income - - Income (loss) for the year $ ) $ 4 VEHICLE BUSINESS OF BEIJER ELECTRONICS INC. CARVE- OUTSTATEMENTS OF CHANGES IN PARENT’S EQUITY (USD In Thousands) Total Equity Balance, January 1, 2012 $ Changes in parent net investment ) Net income Balance, December 31, 2012 $ Changes in parent net investment Net loss ) Balance, December 31, 2013 $ 5 VEHICLE BUSINESS OF BEIJER ELECTRONICS INC. CARVE- OUTSTATEMENTS OF CASH FLOWS (USD In Thousands) Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 94 Changes in operating assets and liabilities (Increase) decrease in account receivables ) Increase in inventories ) ) Increase in other receivables ) (8
